DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 3, insert the phrase “wherein the plurality of magnets include an outer loop of magnets” after the word “other”.
Claim 1, line 7, insert the phrase “a region” after the word “than”.
Claim 10, line 9, replace the phrase “of claim 2” with 
“comprising a rotatable magnet assembly having a plurality of magnets spaced apart from each other wherein the plurality of magnets includes an outer loop of magnets; and an encapsulating body disposed in a space between the plurality of magnets, wherein the encapsulating body includes a plurality of holes therethrough corresponding to the plurality of magnets, wherein the encapsulating body is thicker radially inward of the outer loop of magnets than a region radially outward of the outer loop of magnets and further comprising a body extending along a central axis of the magnetron assembly and having a coolant feedthrough channel to provide a coolant to an area beneath the body, wherein the rotatable magnet assembly is coupled to a bottom of the body”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including wherein the encapsulating body is thicker radially inward of the outer loop of magnets than a region radially outward of the outer loop of magnets.
The closest prior art does not suggest the encapsulating body is thicker radially inward of the outer loop of magnets than a region radially outward of the outer loop of magnets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
January 19, 2021